      Case 8:07-cr-00051-DKC Document 23 Filed 09/03/20 Page 1 of 3


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :    Criminal Case No. DKC 07-0051
                                           Civil Action No. DKC 20-1404
                                      :
DARRIN ANTOINE CHASE
                                      :

                         MEMORANDUM OPINION

     Darrin Antoine Chase, through counsel, filed a motion to

vacate judgment under 28 U.S.C. § 2255 on June 11, 2020, arguing

that in light of the Supreme Court’s decision in Rehaif v. United

States, ___ U.S. ___, 139 S. Ct. 2191 (2019), Mr. Chase’s guilty

plea and subsequent conviction must be vacated.             (ECF No. 20).

Mr. Chase was released from imprisonment on June 28, 2012.              His

period of supervised release was terminated March 1, 2015.             (ECF

No. 17).

     The court issued a show cause order on July 8, 2020, directing

Petitioner to show cause why his pending motion to vacate, set

aside, or correct sentence should not be dismissed (ECF No. 21).

Petitioner’s   counsel   filed    a       response   on   July   21,   2020,

acknowledging that Mr. Chase served his term of imprisonment and

his period of supervised release had been terminated and advising

that he was in the process of securing Mr. Chase’s address so that

a letter could be sent to him asking him if he wishes voluntarily
         Case 8:07-cr-00051-DKC Document 23 Filed 09/03/20 Page 2 of 3


to dismiss the § 2255 motion.         (ECF No. 22).       To date, no further

response has been filed.

        Mr. Chase’s motion to vacate judgment under 28 U.S.C. § 2255

will be dismissed.       He has served his period of imprisonment and

is no longer on supervised release and thus may not bring a motion

to vacate pursuant to § 2255.          Maleng v. Cook, 490 U.S. 488, 491

(1989).

        Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. § 2255, the court is also required to issue or

deny a certificate of appealability when it enters a final order

adverse to the applicant.         A certificate of appealability is a

“jurisdictional      prerequisite”     to   an   appeal     from   the   court’s

earlier order.      United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).     A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2).          Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the claim debatable or wrong.                  Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell,

537 U.S. 322, 336–38 (2003).         Upon review of the record, the court

finds    that   Petitioner    does    not   satisfy   the    above   standard.

Accordingly, the court will decline to issue a certificate of


                                       2
      Case 8:07-cr-00051-DKC Document 23 Filed 09/03/20 Page 3 of 3


appealability on the issues which have been resolved against

Petitioner.   A separate order will follow.



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   3
